Citation Nr: 1144666	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-47 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1992 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that she wished to withdraw her Substantive Appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The appellant, via written statement received by the Board in November 2011, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


